DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species:
A light emitting elements, as described in (Fig 3). 
A light emitting elements, as described in (Fig 5A).
A light emitting elements, as described in (Fig 5B).
A light emitting elements, as described in (Fig 6A-6B).
A light emitting elements, as described in (Fig 6C-6D). 
A light emitting elements, as described in (Fig 8). 
 
The species of different structure, Species M.I-M.VI, as claimed are independent or distinct because they have been disclosed in separate Figures and different Embodiments, and are characterized by mutually exclusive characteristics as follows:
Regarding Species M.I - M.VI, mutually exclusive features of “a backplane integrated with an array of light emitting elements. The diagram 300 shows a cross-sectional view, similar to that in the diagram 200d in FIG. 2D. The diagram 300 shows the light emitting optical elements (sub-raxels) 220, the groups of light emitting elements (raxels) 260, the picture elements (super-raxels) 225a, and the light steering optical elements 215. Also shown is a representation of how various rays 255 from different (Fig 3) ", in Species M.I, and, features of “a cross sectional view of an example in which light emitting structures 520a, 520b, and 520c are monolithically integrated on a substrate 510 (e.g., a semiconductor substrate). The substrate 510 may part of a device and may be made of multiple layers. In one example, the substrate 510 may include a bottom layer 503 (e.g. a layer made of sapphire) and one or more buffer or initiation layers 505 disposed over the bottom layer”, as described in  (Fig 5A)", in Species M.II. and, features of “ another example in which light emitting structures 520e, 520d, and 520f are monolithically integrated on the substrate 510 (e.g., a semiconductor substrate). The substrate 510 may be part of a device and may be the same or similar to the one shown in the diagram 500a in FIG. 5A, and may include the bottom layer 503 and the one or more buffer or initiation layers 505. The various light emitting structures 520d, 520e, and 520f may be grown in particular positions or places by using different semiconductor fabrication techniques, allowing the light emitting structures to be configured or arranged in the types of implementations”, as described in (Fig 5B) ", in Species M.III, and, features of “a device that uses the light emitting structures 520a, 520b, and 520c described above in connection with FIG. 5A. The device in this example may be used in a display panel and includes a passivation layer 620 (e.g., corresponding to the passivation layer 560) deposited between the light emitting structures, as well as a contact metal 610 (e.g., n-contact metal) at the end of the (Fig 6A-6B)", in Species M.IV, and as features of “a device that uses the light emitting structures 520d, 520e, and 520f described above in connection with FIG. 5B. The device in this example may be used in a display panel and includes a passivation layer 620 (corresponding to the passivation layer 560) deposited between the light emitting structures, as well as a contact metal 610 (e.g., n-contact metal) at the end of the device (rightmost side). The passivation layer 620 does not cover a top portion of the conductive contact layer 550 in each of the light emitting structures to enable electrical contact to be made to the structures as shown in a diagram 600d in FIG. 6D. In the diagram 600d, the backplane 310 may be connected to the device in FIG. 6C through connections 320. In this example, the connections 320 may include display panel connections 320a in contact with the conductive layer 550, and corresponding backplane connections 320b on the backplane 310. While the display panel connections 320a and the backplane connection 320b are shown as bumps, other types of connections may also be used to allow electrical connectivity between the backplane 310 and each of the light emitting structures 520d, 520e, and 520f through their respective conductive contact layers 550”, as described in  (Fig 6C-6D) ", in Species M.V, and, features of “a device in the diagram 800a may have a first array 810a of light emitting structures that produce a first color of light, a second array 810b of light emitting structures that produce a second color of light, and a third array 810c of light emitting structures that produce a third color of light”, as described in (Fig 8) ", in Species M.VI. Therefore, the Species M.I - M.VI are independent or distinct, 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless 
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species MPEP § 809.02(a).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898